Citation Nr: 0931279	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-40 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder variously claimed as stuttering, being frightened, a 
personality disorder, anxiety, and hyperventilation.

2.  Entitlement to an increased evaluation in excess of 10 
percent for the service-connected hypertension.  

3.  Entitlement to a compensable initial evaluation for the 
service-connected gynecomastia.  


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1977 to April 1977. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions.  In January 
2005, the RO denied an increased rating in excess of 10 
percent for hypertension and granted service connection for 
bilateral gynecomastia and assigned a noncompensable rating.  
The Veteran filed a Notice of Disagreement (NOD) in March 
2005, and the RO issued a Statement of the Case (SOC) in 
October 2005.  The Veteran filed a Substantive Appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in December 
2005.  The RO issued Supplemental SOCs (SSOCs) as to these 
issues in December 2006, October 2007, and April 2008.

In June 2006, the RO denied reopening the Veteran's 
previously-denied claims of service connection for a disorder 
causing stuttering and being frightened, and for personality 
disorder, anxiety, and hyperventilation.  The Veteran filed a 
NOD in December 2006, and the RO issued a SOC in October 
2007.  The Veteran filed a Substantive Appeal in March 2008.

The RO subsequently continued the denials of each of the 
petitions to reopen and higher rating claims (as reflected in 
a June 2008 SSOC).

The Board issued a decision in September 2008 finding that 
new and material evidence had been received to reopen the 
previously-denied service connection claims currently on 
appeal.  That action also remanded the reopened claims and 
the increased rating claims currently on appeal to the RO for 
further development.  

As a final preliminary matter, the Veteran submitted to the 
Board a July 2008 statement in which he requested that the 
American Legion's power of attorney be revoked and indicated 
that he would be representing himself.  Hence, the Veteran is 
recognized as now proceeding in this appeal pro se.  See 38 
C.F.R. § 20.607 (2008).

The issues of service connection for a psychiatric disorder 
and a higher initial evaluation for the service-connected 
gynecomastia are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  During the entire period of the increased rating claim, 
the Veteran's hypertension has not been productive of 
diastolic pressure predominately 110 or more, or systolic 
pressure of 200 or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met for any period of the 
increased rating claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.104 Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

According to VCAA, VA's duties to notify and assist require 
that upon receipt of a complete or substantially complete 
application for benefits, VA must notify a veteran and his or 
her representative, if any, of any information, plus any 
medical evidence or lay evidence, necessary to substantiate 
the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform a veteran of 
any information and evidence not of record (1) necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the veteran is expected to provide.  (Pursuant to 
recent regulatory revisions, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, has been removed from that 
section effective May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VCAA letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  
Readjudication in a Supplemental Statement of the Case 
(SSOC), when issued following a VCAA notification letter, 
satisfies the due process and notification requirements.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (2005).

In the present case, with regard to the Veteran's claim for 
an increased evaluation for service-connected hypertension, 
the Veteran was notified by an April 2005 RO letter of the 
information and evidence needed to substantiate and complete 
his appeal.  The RO also sent the Veteran a letter in March 
2006, notifying him that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at a minimum, adequate notice in increased 
evaluation cases requires that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. 

In May 2008, the RO sent the Veteran a notice letter 
satisfying the requirements of Vazquez-Florez.  In addition, 
the October 2005 Statement of the Case (SOC) informed the 
Veteran of the rating formulae for all possible schedular 
ratings pertinent to his claims.  Subsequently, in a June 
2008 SSOC (and, more recently, following the September 2008 
Board remand, in a May 2009 SSOC), the RO readjudicated the 
increased rating claim for service-connected hypertension.  
Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  See 38 C.F.R. § 3.159(c).  First, the Veteran's 
service treatment record (STR) and relevant post-service 
records have been obtained, and there is no indication of any 
missing records for which VA has not made adequate search 
efforts to date.  Additionally, he has been afforded multiple 
VA examinations.  The VA examinations are adequate because, 
as shown below, they describe the disability in detail 
sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) 
(internal quotations omitted).  Furthermore, the evidence 
does not show, and the Veteran has not asserted, that his 
symptoms have increased in severity since the most recent VA 
examination.  Therefore, the Board finds that remand for a 
new VA examination is not required at this point.  See 38 
C.F.R. § 3.159(c)(4).

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Rather, remanding this case for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

Since all duties to notify and assist have been satisfied, 
the Board will proceed with consideration of the appeal.

Increased Evaluation for Hypertension

The Veteran is presently seeking an evaluation higher than 
the presently assigned 10 percent for the service-connected 
hypertension.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The U.S. Court of Appeals for Veterans Claims 
(Court) has recently held that in claims for increased rating 
VA must consider that a claimant may experience multiple 
distinct degrees of disability, resulting in different levels 
of compensation, from the time the increased rating claim is 
filed to the time a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods during the period of the Board's review (beginning in 
May 2004).  

Evaluations for hypertension are assigned under Diagnostic 
Code (DC) 7101.  Under DC 7101, a 10 percent evaluation is 
warranted in cases of diastolic pressure predominantly 100 or 
more, systolic pressure predominantly 160 or more, or an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation is assigned in cases of diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  A 40 percent evaluation 
contemplates diastolic pressure predominantly 120 or more.  
Finally, a 60 percent evaluation is warranted for diastolic 
pressure predominantly 130 or more.  38 C.F.R. § 4.104.

In the present case, the Board has reviewed the claims file 
and finds no indication of contemporaneous blood pressure 
readings showing diastolic pressure predominantly 110 or more 
or systolic pressure predominantly 200 or more.  The Board 
recognizes that there were intermittent blood pressure 
readings with diastolic pressure higher than 110.  These 
include readings of 171/111 in March 2006, and 175/112 in 
November 2006.  Also, the record includes a January 2006 
blood pressure log from the Veteran's employer, who recorded 
188/118 182/112, 152/102, 152/108, 159/111, 148/102, and 
132/92 during a one week period.  

Overall, however, the record does not demonstrate blood 
pressure readings with diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more.  
First, the record reflects that during the period on appeal, 
the Veteran has undergone regular medical treatment, and 
blood pressure readings were often recorded.  These medical 
records include over 30 blood pressure readings from June 
2003 until September April 2008, with diastolic and systolic 
pressure readings predominantly below the levels warranting a 
20 percent evaluation.  

Moreover, in February 2008, the Veteran underwent treatment 
with a VA nephrology clinic.  The treatment notes indicate 
that the Veteran was experiencing frequent episodes of 
hypotension (low blood pressure readings).  The record also 
includes a log of blood pressure readings, which the Veteran 
appears to have recorded at home.  During the two-month 
period, he only once recorded a diastolic pressure of 110, 
and he never recorded a systolic pressure of 200 or more.  

Based on this evidence, the Board finds that the criteria for 
a rating in excess of 10 percent for the service-connected 
hypertension were not met at any time during the period under 
appellate review.  Accordingly, "staged ratings" are not 
appropriate.  See Hart, 21 Vet. App. 505.  For these reasons, 
the Veteran's claim for an increased rating in excess of 10 
percent for hypertension must be denied.  38 C.F.R. §§ 4.3, 
4.7.

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. 
§ 3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  First, the applicable rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  Furthermore, the evidence does not show 
marked interference with employment in excess of that 
contemplated by the rating schedule, frequent periods of 
hospitalization, or other evidence that would render 
impractical the application of the regular schedular 
standards.  

Importantly, the Veteran has never been hospitalized in 
connection with the service-connected hypertension.  
Furthermore, although the Veteran left his job in November 
2006, the medical evidence, including an April 2008 VA 
endocrinology treatment note, specifically indicates that the 
Veteran was not disabled due to hypertension.  The remaining 
evidence does not controvert this finding.  Therefore, the 
Board is not required to remand the Veteran's claim for 
consideration of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation for hypertension in excess of 10 
percent is denied.


REMAND

Unfortunately, the Board finds that the Veteran's claims for 
service connection for a psychiatric disorder and for an 
initial compensable evaluation for the service-connected 
gynecomastia must be remanded for further evidentiary 
development.  

With regard to the claim of service connection for a 
psychiatric disorder, the VA examiner in December 2008, 
provided an opinion indicating that the Veteran's psychiatric 
disorder may be aggravated by his service-connected 
gynecomastia and hypertension; however, the examiner did not 
specify the basis for this opinion.  

The Board notes that the medical records variously indicate 
that the Veteran's psychiatric disability has been aggravated 
by audiological symptoms (e.g., in May 1983), crowds (e.g., 
in July 1983), his employment (e.g., in July 1983, October 
2003), gynecomastia (e.g., in January 2004, July 2005, April 
2006), hypertension (e.g., in April 2006, August 2006, 
January 2007), and a childhood social phobia (e.g., in July 
2005, October 2005, April 2006).  

In addition, a July 1977 VA treatment note includes a 
diagnosis of "personality disorder/anxiety neurosis."  None 
of the medical evidence, however, indicates to what degree 
the Veteran's current symptomatology is attributable to a 
personality disorder, if any, as opposed to an anxiety or 
depressive disorder.  

There is also some evidence of malingering, such as in a 
January 2004 VA mental health clinic note and an April 2006 
mental health progress note.  Also, a November 2006 
psychiatry note indicates that the Veteran's complaints were 
primarily motivated by his desire to obtain disability 
benefits.  

Accordingly, upon remand, the claims file should be returned 
to the VA examiner who previously examined the Veteran in 
December 2008 (or, if he is unavailable, another VA 
examination and opinion by another VA psychiatrist) for an 
opinion specifically addressing whether any current 
psychiatric disorder may be caused or aggravated by a 
service-connected disability, including to what extent his 
current symptomatology is attributable to a personality 
disorder.  

With regard to the Veteran's claim for an initial compensable 
evaluation for the service-connected gynecomastia, the Board 
finds that remand for further VA examination is necessary.  
According to Diagnostic Code 7628 of the rating schedule, 
benign neoplasms of the gynecological system or breast should 
be evaluated based upon the impairment in the function of the 
urinary or gynecological systems, or skin.  See 38 C.F.R. § 
4.116, Diagnostic Code 7628.  In other words, gynecomastia is 
either rated as an impairment of the urinary system, the 
gynecological system, or is rated as a skin disorder.  Since 
gynecological impairment is not applicable to this Veteran, 
and there is no evidence of any urinary system impairment nor 
has such impairment been alleged, the Veteran's gynecomastia 
must be rated as a skin disorder.

The Veteran last under went a VA examination in September 
2006 to determine the severity of his service-connected 
gynecomastia; however, the Board finds that this examination 
is inadequate for rating purposes because it does not 
describe the disability in detail sufficient to allow the 
Board to make a fully informed determination.  See Barr, 21 
Vet. App. 303.  First, the examiner did not appear to review 
the entire relevant medical history.  For instance, he did 
not note that the Veteran underwent liposuction in November 
2005 and May 2006.  Correspondingly, he did not note any 
residual scars (or, more importantly, describe their size).  
See 38 C.F.R. § 4.118 (2008).  Similarly, the VA examiner did 
not indicate the surface area of the skin affected by the 
Veteran's service-connected gynecomastia.  Finally, although 
the VA examiner noted that the Veteran denied functional 
impairment, the evidence following the examination shows that 
the Veteran has continued to complain of difficulty using his 
arms due to his gynecomastia.  Accordingly, remand for a new 
VA examination is necessary.  

The Veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim(s).  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  Id.  

Accordingly, the issues of service connection for a 
psychiatric disorder and for a higher (compensable) initial 
evaluation for service-connected gynecomastia are REMANDED 
for the following action:

1.  The RO/AMC should arrange for the 
claims file to be returned to the VA 
psychiatrist who previously examined the 
Veteran in December 2008 to offer 
opinions clarifying the current nature 
and likely etiology of the claimed 
psychiatric disabilities.  
Alternatively, if the VA psychiatrist who 
previously examined the Veteran in 
December 2008 is not available, the 
RO/AMC should schedule the Veteran for a 
VA psychiatric examination. 

The relevant evidence in the claims file 
should be made available to the VA 
psychiatrist for review.  The 
psychiatrist is requested to further 
review the pertinent medical history and 
the Veteran's lay assertions, as well as 
the relevant medical evidence.  Further, 
all indicated studies should be 
undertaken.  

Then, the VA psychiatrist is asked to 
offer opinions as to the following:

(a) Does the Veteran have a current 
psychiatric disorder?  If so, state the 
diagnosis or diagnoses.  The VA examiner 
is specifically asked to determine 
whether the Veteran currently suffers 
from a personality disorder.  

(b) Is it at least as likely as not that 
any current diagnosed psychiatric 
disorder has been caused or aggravated 
(that is, undergone a permanent increase 
in severity) by a service-connected 
disability beyond the natural progress of 
the disorder(s)?  The Veteran's service-
connected disabilities are hypertension 
and gynecomastia.  In making this 
determination, the examiner is asked to 
address the following:  

(1) If the examiner determines that 
a current psychiatric disorder has 
been aggravated by a service-
connected disability, the examiner 
should identify the approximate date 
of onset of such aggravation.  
        
(2) Next, the examiner should 
identify and discuss the symptoms, 
with specific reference to the 
medical evidence in the claims file, 
demonstrating the degree of severity 
of each diagnosed disorder prior to 
the date of onset of aggravation.  

(3) Finally, the examiner should 
specifically identify and discuss 
the current symptomatology found to 
represent an increase in severity of 
each diagnosed disorder due to a 
service-connected disability 
(hypertension, gynecomastia).  The 
examiner should also explain how any 
degree of impairment found to be due 
to aggravation represents a 
permanent worsening of the 
underlying disorder(s) and not the 
natural progress of the disorder(s).  

(4) The examiner is asked to specify 
to what degree, if any, of the 
identified symptomatology (prior to 
and following the onset date of 
aggravation) is attributable to a 
personality disorder.  

As indicated, the VA psychiatrist, in a 
printed (typewritten) report, should set 
forth all examination findings, along 
with a complete rationale for all 
opinions and conclusions reached.  
Specific references to the evidence in 
the Veteran's claims file, including the 
post-service medical records and the 
Veteran's lay assertions, should be 
provided.  If the examiner cannot provide 
any requested opinion without resorting 
to speculation, he or she should explain 
the rationale for such a conclusion.  

2.  The RO should also arrange for the 
Veteran to undergo a VA skin disorders 
examination to determine the current 
severity of the service-connected 
gynecomastia.  The relevant evidence in 
the claims file should be made available 
to the VA examiner for review.  The 
examiner is requested to review the 
pertinent medical history and the 
Veteran's lay assertions.  Further, all 
indicated studies should be undertaken.  

Based on the examination, the examiner 
should provide an assessment of the 
current severity of the Veteran's 
service-connected gynecomastia.  All 
medical findings should be expressed in 
terms conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  In particular, the 
examiner should provide measurements of 
the length and width (at the widest part) 
of the gynecomastia and any scars 
relating to the Veteran's prior plastic 
surgery.  Further, if the examiner 
determines that the disability causes 
limitation of function, the examiner 
should measure the degree of limitation.  
To the extent possible, the examiner 
should distinguish any limitation of 
function attributable to any non-service-
connected disorders.  The examiner should 
also provide an opinion concerning the 
impact of the service-connected 
disability on the Veteran's ability to 
work.

The examiner, in a printed (typewritten) 
report, should set forth all examination 
findings, along with a complete rationale 
for all opinions and conclusions reached.  
Specific references to the Veteran's 
claims file, including the post-service 
medical records and the Veteran's lay 
assertions, should be provided.  If the 
examiner cannot provide any requested 
opinion without resorting to speculation, 
s/he should explain the rationale for 
such a conclusion.  

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the 
record.  The RO should then readjudicate 
the remanded claim for a higher 
(compensable) initial disability 
evaluation for the service-connected 
gynecomastia.  If any benefit sought 
remains denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case (SSOC), and should provide the 
Veteran the requisite time period to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


